UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Terrence Boyle,                                )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-834 (UNA)
                                               )
                                               )
Publishers Clearing House et. al.,             )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the plaintiff’s application

and dismiss the complaint for lack of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff resides in Middle Village, New York. The complaint is largely incomprehensible.

Most clear is an allegation that defendant Publishers Clearing House has “been using [plaintiff’s]

name for fraudulent purposes.” Compl. at ECF p. 5.

       Plaintiff has neither identified the basis of federal jurisdiction nor alleged sufficient facts

to state a federal claim against the private defendants. In addition, the complaint does not allege

any facts about the parties’ citizenship to consider diversity jurisdiction. See Freeport-McMoRan,


                                                   1
Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991) (it is a “well-established rule” that in order for

an action to proceed in diversity, the citizenship requirement must be “assessed at the time the suit

is filed”). Therefore, this case will be dismissed. A separate order of dismissal accompanies this

Memorandum Opinion.


                                                      _________s/_____________
                                                      AMY BERMAN JACKSON
Date: April 14, 2020                                  United States District Judge




                                                 2